DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/955,420 filed 06/18/2020.
Claims 1-17, 20-21 are pending in the Application.

Specification
The disclosure is objected to because of the following informalities: the current Specification discloses term “inference pass” mostly, wherein some of the portions disclose “interference pass” (paragraphs [0002], [0086], [0090] of the Published Application).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 3 recite the limitation "wherein the interference pass" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dally et al. (US Patent Application Publication 20180046916).
With respect to claim 1 Dally et al. teaches A method comprising: 
receiving one or more parameter matrices of a neural network, wherein at least a first parameter matrix has parameter values stored in a contiguous sparsity pattern, the contiguous sparsity pattern being a two-dimensional pattern composed of zero values and a plurality of non-square rectangular blocks of non-zero values, the number of zero values being greater than the number of zero-values (using sparse neural network/SCNN to process received weight and input activation matrices comprising cascaded/contiguous set of pattern filters comprising sequences of weight and activations that include multi-bit zero and non-zero elements, and wherein more than 15 zeros between two non-zero elements (paragraphs [0030], [0046], [0045], [0041], [0113])); 
storing the first parameter matrix in storage associated with a computing device (storing compressed sparse weight and input activation matrices within addressable storage structure (paragraphs [0039], [0054], [0064]));
receiving an input vector of activation values (receiving vector of input activation data/IA/activation vector (paragraphs [0043], [0041]; Fig. 2A)); and 
performing, by the computing device, an inference pass of the neural network to generate an output vector (using processing elements PE 210/computing device perform computation for inference and generate output activations/OA (paragraphs [0042], [0030], [0047])), including performing operations comprising:
reading, from the storage associated with the computing device, one or more activation values from the input vector (reading vector of input activation data/IA/activation vector from memory interface 205 associated with each PE 210 (paragraphs [0040], [0043]; Fig. 2A)), 
reading, from the storage associated with the computing device, a block of non-zero parameter values (reading by each/associated processing elements PE 210/computing device compact activations as input activation vector from memory interface 205 as compressed-sparse blocks, wherein only non-zero input activations are transferred from the memory for multiplying (paragraphs [0041], [0031], [0068])), and 
multiplying each of the one or more activation values by one or more of the block of non-zero parameter values (eliminating the multiplications when input operand is zero and multiplying non-zero input activations by non-zero values of the compressed-sparse blocks (paragraphs [0030], [0031], [0038], [0141], [0053], [0068]; Fig. 2C)).
With respect to claims 20 Dally et al. teaches limitations similar to claim 1, including A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (system 600 comprising at least one processor 601/computer and one or more main memory 604/storage device, secondary storage 610 for storing computer program/instructions, which when executed by processor of the system 600, perform method steps  (paragraphs [0145], [0147], [0148])).
With respect to claim 21 Dally et al. teaches limitations similar to claim 1, including One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations (one or more computer-readable media as main memory 604/storage device, secondary storage 610/non-transitory computer storage media for storing computer program/instructions, which when executed by processor of the system 600, perform method steps (paragraphs [0145], [0147], [0148])).
With respect to claims 2-17 Dally et al. teaches:
Claim 2: wherein the interference pass includes the operations of: reading, from the storage associated with the computing device, a first activation value from the input vector, reading, from the storage associated with the computing device, multiple contiguous non-zero parameter values, and generating multiple output values of the output vector by a process comprising multiplying the first activation value by the multiple contiguous non-zero parameter values before reading another activation value from the input vector (paragraphs [0040]-[0042], [0030], [0031], [0068]).
Claim 3: wherein the interference pass includes the operations of: reading, from the storage associated with the computing device, multiple activation values from the input vector, reading, from the storage associated with the computing device, a block of multiple non-zero parameter values, and generating an output value of the output vector by a process comprising multiplying each of the multiple non-zero activation values by a corresponding one or more of the block of multiple non-zero parameter values before reading another parameter value (paragraphs [0040]-[0042], [0030], [0031], [0068], [0046]).
Claim 4: further comprising: receiving a value representing a number of processors of the computing device; computing a number of blocks of non-zero values of the first parameter matrix; and assigning a substantially equal number of blocks or block parameter values to each processor of the computing device (paragraphs [0046], [0033], [0034], [0041], [0068]).
Claim 5: wherein the processors of the computing device are processing cores of a central processing unit (CPU) (paragraphs [0038], [0042]).
Claim 6: wherein the processors of the computing device are processing elements of an application-specific processor (paragraphs [0004], [0150]).
Claim 7: further comprising: generating a plurality of source code statements that encode locations of next non-zero values in the first parameter matrix, wherein performing, by the computing device, the inference pass comprises executing the generated plurality of source code statements (paragraphs [0006], [0041], [0062], [0065]).
Claim 8: wherein the source code statements omit one or more memory access instructions that read the locations of the next non-zero values in the first parameter matrix (paragraphs [0094], [0095], [0108], [0115]).
Claim 9: further comprising: training the neural network including performing operations comprising: assigning zero to one or more blocks of parameter values. following a determination that the magnitudes of the parameter values of the one or more blocks satisfy a threshold criterion (paragraphs [0029], [0045], [0046]).
Claim 10: comprising a step, prior to the assigning step, of sorting blocks of the parameter values according to a function of the parameter values of each block (paragraphs [0005], [0045], [0046]).
Claim 11: wherein each of the blocks has size n×m, where n and m are different integers, the step of reading activation values comprising reading m activation values, and the step of multiplying the activation values comprising multiplying each of the m activation values by a corresponding n of the block of parameter values (paragraphs [0068], [0115], [0115]).
Claim 12: wherein n is at least four times larger than m or vice versa (paragraphs [0068], [0115]).
Claim 13: wherein n is 1 or m is 1 (paragraphs [0068], [0115], [0062], [0050]).
Claim 14: further comprising: encoding deltas between non-zero parameter values with a first data type having lower precision than a second data type that encodes at least some of the non-zero parameter values (paragraphs [0112], [0113], [0115]).
Claim 15: wherein the neural network generates a raw audio waveform in real-time (paragraphs [0047], [0045], [0003]).
Claim 16: wherein the computing device is a hand-held computing device (paragraph [0150]).
Claim 17:  wherein the computing device is installed on an autonomous or semi-autonomous vehicle (paragraphs [0003], [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/08/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851